Citation Nr: 1009932	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to the Veteran's service-connected neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to 
September 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2010 the Veteran appeared and testified during a 
travel board hearing at the RO before the undersigned 
Veterans Law Judge, who was designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. §§ 7101(c), 7102 
(West 2002).  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given a VA medical examination and opinion in conjunction 
with this claim in December 2006.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The Veteran provided the Board with new evidence at his 
January 2010 travel board hearing.  This new evidence 
consists of December 2009 MRI findings and associated reports 
of the Veteran's cervical spine and brain.  These findings 
indicate some subtle abnormalities of the neck and brain and 
the Neurology service was apparently going to be asked to 
reevaluate the Veteran.  In this new evidence there is an 
indication that his service injury and current service-
connected neck disability may be contributing to his current 
complaints.  In addition, a July 2007 letter from one of the 
Veteran's treating VA physician indicates that the physician 
is aware of many patients in whom prior spine injury was 
associated with a headaches disorder after a delay of several 
years.  The physician opined that this is particularly common 
with cervical spine injuries, which the Veteran is service-
connected for.  

Given the above new evidence, the Board finds that the 
December 2006 medical opinion is inadequate (as it did not 
have the benefit of this new and important evidence, or any 
VA medical records, for that matter) and a new examination 
with a nexus opinion should be provided to the Veteran.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's service treatment records, medical 
records (to include the new MRI evidence) and claims file by 
a neurologist would be helpful in deciding the appellant's 
claim for service connection for headaches.  The examiner 
should take into account the Veteran's entire medical 
history, address his contentions and provide a complete 
rationale for any opinion provided.

The Board observes that the most recent VA treatment records 
in the claims file (aside from the December 2009 MRI reports) 
are from February 2009.  More recent treatment records should 
be obtained, particularly in light of the December 2009 VA 
treatment records the Veteran submitted in January 2010.  See 
38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA New Mexico Health 
Care system treatment records from 
February 2009 to the present.  

2.  Once the above has been accomplished, 
schedule the Veteran for a new VA 
examination before a neurologist to 
determine the nature and etiology of the 
Veteran's headaches.  The examiner(s) 
should provide an opinion(s) as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's headache disability 
first manifested, was aggravated by or is 
in any way related to his active military 
service, to include as secondary to the 
Veteran's service-connected neck 
disability.  All necessary testing should 
be conducted.  The Veteran's claims 
folder, including a copy of this Remand, 
should be available to the examiner(s) and 
reviewed in conjunction with the 
examination.  Reasons and bases for all 
opinions expressed should be provided in 
the examiner's report.  This report should 
include a discussion of the Veteran's 
documented medical history, to include his 
service treatment records and current 
treatment records, as well as of the 
Veteran's assertions regarding his 
symptomatology. 

3.  Once the above action has been 
completed, readjudicate the claim.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


